In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐1360 & 16‐1395 
FEDEX FREIGHT, INC., 
                                        Petitioner/Cross‐Respondent, 

                                 v. 

NATIONAL LABOR RELATIONS BOARD, 
                              Respondent/Cross‐Petitioner, 
                                                           
                         and 
                            
INTERNATIONAL BROTHERHOOD OF TEAMSTERS, LOCAL 439, 
                                              Intervenor. 
                     ____________________ 

   Petition for Review and Cross‐Application for Enforcement of an 
              Order of the National Labor Relations Board. 
                   363 NLRB 126, No. 32‐CA‐164936 
                     ____________________ 

  ARGUED SEPTEMBER 16, 2016 — DECIDED OCTOBER 12, 2016 
                     ____________________ 

   Before POSNER, RIPPLE, and ROVNER, Circuit Judges. 
    POSNER, Circuit Judge. The petitioner, FedEx Freight, Inc., 
a  subsidiary  of  FedEx  Corporation,  uses  trucks  rather  than 
planes to transport freight. This case concerns the workers at 
2                                          Nos. 16‐1360 & 16‐1395 


its  terminal  in  Stockton,  California,  an  inland  seaport,  at 
which  the  company  employs  50  truck  drivers  and  27  dock‐
workers—the  latter  use  forklifts  to  load  and  unload  the 
trucks  that  use  the  terminal.  A  Teamsters  Local  petitioned 
the Labor Board to be permitted to organize the drivers. Re‐
jecting the company’s contention that the local should repre‐
sent the dockworkers as well on the ground asserted by the 
company  that  the  drivers  and  the  dockworkers  share  a 
community  of  interest,  the  Board  concluded  that  a  drivers‐
only  unit  was  proper  and  submitted  the  issue  to  a  secret‐
ballot election of the drivers, who voted to be represented by 
the  local  union  in  collective  bargaining.  The  company  asks 
us to overrule the Board, and the Board asks us to enforce its 
order. 
     At the oral argument the company’s lawyer said that the 
reason  there  should  be  a  single  union  for  both  the  drivers 
and the dockworkers is that if the latter were included in the 
vote on whether to unionize “we [FedEx Freight] think we’d 
have a better chance of winning the election”—it’s a win for 
the company if the employees don’t unionize. That however 
is  not  a  reason  recognized  in  the  National  Labor  Relations 
Act  for  rejecting  the  certification  of  a  union  for  collective 
bargaining,  and  is  tangential  to  whether  or  not  different 
worker groups have a community of interest. 
    The company also argues, however, that there should be 
a single union because the drivers and the dockworkers have 
the  same  employment  interests  and  concerns,  and  on  that 
ground as well it asks us to set aside the Board’s approval of 
a drivers‐only union at the Stockton terminal. The Board and 
the Teamsters local of course disagree. 
Nos. 16‐1360 & 16‐1395                                              3 


     The statutory criterion for whether a union can represent 
a unit of workers is whether the unit is “appropriate” for col‐
lective  bargaining,  29  U.S.C.  § 159(a),  which  as  a  practical 
matter requires a determination that the members of the unit 
have  common  employment  concerns—a  “community  of  in‐
terest”—different from the concerns of the company’s other 
employees  (if  there  are  other  employees).  If  the  drivers  in 
this  case  had  a  community  of  interest  because  they  did  the 
same work, were paid the same, and received the same ben‐
efits, yet  the dockworkers did similar  work  (it could not  be 
identical  work,  however,  because  their  work  consists  of 
moving  freight  loads  by  forklift  rather  than  by  truck), 
worked  the  same  number  of  hours,  were  paid  the  same  as 
the truck drivers, and received the same benefits, they might 
well be thought to be part of the same community of interest 
as  the  truck  drivers. The  focus of  analysis  should  be  on  the 
similarity  or  dissimilarity  in  working  conditions  across  dif‐
ferent groups of workers at the Stockton terminal rather than 
on  the  similarity  or  dissimilarity  of  the  employment  condi‐
tions of just one of the groups, the drivers. 
     But while by clinging to the unhelpful term “community 
of  interest”  (unhelpful  except  when  modified  by  the  adjec‐
tive  “distinct,”  which  clarifies  it  considerably)  the  Board 
muddied the waters a bit, it also took pains to compare the 
two  groups  and  found  on  the  basis  of  compelling  evidence 
that they differ significantly. The drivers work full time, the 
dockworkers only part time. And the drivers are paid about 
twice  as  much  as  the  dockworkers  though  they  have  less 
physically  strenuous,  and  probably  safer,  work,  because 
maneuvering a forklift is quite difficult and potentially quite 
dangerous.  According  to  Wikipedia,  “Forklift,”  https://en.
wikipedia.org/wiki/Forklift (visited Oct. 11, 2016), 
4                                             Nos. 16‐1360 & 16‐1395 


     An important aspect of forklift operation is that most [fork‐
     lifts]  have  rear‐wheel  steering.  While  this  increases  ma‐
     neuverability in tight cornering situations, it differs from a 
     driver’s  traditional  experience  with  other  wheeled  vehi‐
     cles.  … [A] critical characteristic of the forklift is its insta‐
     bility. The forklift and load must be considered a unit with 
     a  continually  varying  center  of  gravity  with  every  move‐
     ment of the load. A forklift must never negotiate a turn at 
     speed  with  a  raised  load,  where  centrifugal  and  gravita‐
     tional  forces  may  combine  to  cause  a  disastrous  tip‐over 
     accident. 
    The  company’s  truck  drivers  spend  most  of  their  work‐
day outside the terminal, while the dockworkers remain in‐
side  it.  The  truck  drivers  have  two  or  more  weeks  of  paid 
vacation  time  plus  seven  paid  holidays  and  half  a  dozen 
“personal days,” while the dockworkers must use their per‐
sonal  days  to  cover  illness,  family  emergencies,  vacations, 
and  holidays.  The  two  groups  can  sign  up  for  the  same 
health insurance plan and contribute to a 401(k) plan, but the 
record says nothing about dental insurance or whether bene‐
fits become available to both part‐time and full‐time workers 
after  the  same  amount  of  time  with  the  company.  FedEx 
Freight’s  lawyer  told  us  at  oral  argument  that  the  drivers 
and dockworkers have identical benefits; they don’t. 
    Granted,  the  Board  remarked  some  differences  between 
the two worker groups that seem marginal, such as that the 
company  requires  the  drivers  but  not  the  dockworkers  to 
take meal breaks and to wear uniforms and that the drivers 
require licensure and the dockworkers do not. These differ‐
ences may help explain the wage differences, but it is the ex‐
istence  of  substantial  wage  and  benefits  differences  that 
count and they are documented in the record. 
Nos. 16‐1360 & 16‐1395                                                5 


    The record is clear that the dockworkers are second‐class 
citizens  of  the  employment  force  at  the  Stockton  terminal 
when all benefits and costs are toted up, and this suggests a 
potential  for  serious  discord  should  the  dockworkers  be 
placed  in  the  same  union  as  the  drivers.  They  would  be 
pushing  for  equality  of  compensation  and  of  conditions  of 
work generally. There would it is true be expectation of such 
strife  if  the  dockworkers  were  to  form  their  own  union  to 
bargain separately with their employer, but there is no indi‐
cation that they seek to do that or that if they did any union 
would  be  interested  in  representing  so  small  and,  more  to 
the point, so impecunious a group—a group that might not 
be able to pay union dues adequate to induce a union to en‐
gage  in  collective  bargaining  for  them.  And  consistent  with 
29  U.S.C.  § 159(c)(5),  which  states  that  “in  determining 
whether a unit is appropriate … the extent to which the em‐
ployees  have  organized  shall  not be controlling,” the  Board 
did not give controlling weight to the fact that the union had 
already organized the drivers. 
    The company takes issue with the Board’s ruling in Spe‐
cialty  Healthcare  and  Rehabilitation  Center  of  Mobile  (Specialty 
Healthcare),  357  N.L.R.B.  934,  934  (2011),  that  “in  cases  in 
which a party contends that a petitioned‐for unit containing 
employees readily identifiable as a group who share a com‐
munity  of  interest  is  nevertheless  inappropriate  because  it 
does not contain additional employees, the burden is on the 
party  so  contending  to  demonstrate  that  the  excluded  em‐
ployees  share  an  overwhelming  community  of  interest  with 
the  included  employees.”  The  word  that  we’ve  italicized  is 
the focus of the company’s criticism; it argues that the word 
imposes  too  heavy  a  burden  of  proof  on  the  employer  in  a 
labor  dispute.  But  “overwhelming  community  interest”  is 
6                                          Nos. 16‐1360 & 16‐1395 


not the invention of the Specialty Healthcare case; one can find 
it in  two  40‐year‐old NLRB cases: Jewish Hospital Association 
of Cincinnati, 223 N.L.R.B. 614, 617 (1976), and Chatham Tow‐
ing Co, Inc., 226 N.L.R.B. 502, 502 (1976); and in Blue Man Ve‐
gas  v.  NLRB,  529  F.3d  417,  421  (D.C.  Cir.  2008).  Moreover, 
“overwhelming”  appears  to  be  treated  by  the  NLRB  as  a 
synonym  for  “inappropriate,”  Country  Ford  Trucks,  Inc.  v. 
NLRB,  229  F.3d  1184,  1189  (D.C.  Cir.  1984),  for  “truly  inap‐
propriate,”  id.,  and  for  “clearly  inappropriate,”  Dunbar  Ar‐
mored, Inc. v. NLRB, 186 F.3d 844, 847 (7th Cir. 1999)—terms 
that pull the sting of “overwhelming.” 
    Enough;  whatever  the  precise  force  of  “overwhelming” 
in Specialty Healthcare, it is evident that the community of in‐
terest  between  the  truck  drivers  and  the  dockworkers  not 
only is in no sense overwhelming but in fact is slight, owing 
to  the  differences  in  working  conditions  and  benefits  be‐
tween the two types of worker and the undeniable danger of 
strife between the drivers and the dockworkers should they 
be placed in the same bargaining unit. 
    FedEx  Freight’s  petition  to  decertify  the  union  is  denied 
and  the  Labor  Board’s  cross‐petition  for  enforcement  of  its 
certification order is granted.